DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Bruzzone on 03/25/2021.
The application has been amended as follows: 

 A.	Amend claims 1, 11 and 24 to read as follow:
Claim 1, A unitary device for achieving maxillo-mandibular fixation, the device comprising: 
a first end comprising an insertion portion; 
a second end comprising a clasp, the clasp including a metallic locking mechanism and a polymeric housing at least partially encapsulating the metallic locking mechanism, the polymeric housing defining a pass-through void with a cylindrical input aperture, wherein the metallic locking mechanism is arranged entirely within the polymeric housing and defines at least one resilient tab extending radially into the pass-through void; and 
an elongate body coupled to the clasp and the insertion portion, the elongate body having a circular cross-section and a smooth and continuous outer surface extending from the polymeric housing of the clasp to the insertion portion and configured to be received in the pass-through void and to be locked by the at least one resilient tab of the metallic locking mechanism of the clasp at the smooth and continuous outer surface to form a loop configured to extend between first and second interdental spaces and capable of non-segmental tightening adjustments to have sufficient force to achieve maxillo-mandibular fixation,
wherein the insertion portion, the elongate body, and the clasp are coupled to form a single continuous device from the insertion portion at the first end to the clasp at the second end. 

Claim 11, The device of claim 1, wherein the circular cross-sectionis sized to facilitate placement within an interdental space.
Claim 24, The device of claim 1[[23]], wherein the housing comprises additional material proximate the tab to provide additional support to secure the thread portion within the first aperture.
B.	Allow claims 1, 7 – 8, 10 – 11, 24 and 35.
C.	Cancel claims 2 – 6, 9, 21 – 23, 25 – 28 and 36. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Drewry et al. (US Pat. 6436099 B1) which discloses a related device. However, Drewry does not disclose all the limitations of the claimed device as required by the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775